     Case 2:19-cv-00567-TLN-EFB Document 25 Filed 10/27/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH D. SPILLERS,                               No. 2:19-cv-00567-TLN-EFB
12                         Petitioner,
13           v.                                         ORDER
14    RICK HILL,
15                         Respondent.
16

17          Petitioner Joseph D. Spillers (“Petitioner”), a state prisoner proceeding pro se, has filed an

18   application for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to

19   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 22, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. (ECF No. 24.) Neither

23   party has filed objections to the findings and recommendations.

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983); see also 28

27   U.S.C. § 636(b)(1).

28   ///
                                                       1
     Case 2:19-cv-00567-TLN-EFB Document 25 Filed 10/27/20 Page 2 of 2


 1          The Court has reviewed the file and finds the findings and recommendations to be

 2   supported by the record and by the magistrate judge’s analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The findings and recommendations filed September 22, 2020 (ECF No. 24), are

 5   ADOPTED IN FULL;

 6          2. Petitioner’s application for a writ of habeas corpus (ECF No. 1) is DENIED;

 7          3. The Clerk is directed to close the case; and

 8          4. The Court declines to issue a certificate of appealability.

 9          IT IS SO ORDERED.

10   DATED: October 26, 2020

11

12

13
                                                                 Troy L. Nunley
14
                                                                 United States District Judge
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
